Citation Nr: 0401856	
Decision Date: 01/16/04    Archive Date: 01/28/04	

DOCKET NO.  98-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability. 

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
At Law


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's brother


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1962 to January 
1967.

In July 2002 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a psychiatric 
disability and denied entitlement to a disability rating in 
excess of 10 percent for residuals of a head injury.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
March 2003, the Court vacated the Board's decision and 
remanded the case to the Board for further proceedings 
consistent with the Joint Motion of the parties.  Copies of 
the Court's order, Joint Motion, and brief of the appellant 
have been placed in the claims file.


REMAND

The joint motion stated in pertinent part:  

"Remand is required in order for the Board to address fully 
whether the duty to notify has been satisfied."

In Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), 
and Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
recently held that new § 5103(a) requires VA to inform a 
claimant of information or evidence necessary to substantiate 
a claim, as well as what evidence VA will seek to provide and 
what evidence the claimant is to provide.  The Court held 
that Board failure to enforce compliance with that 
requirement is remandable error.

Because of the change in the law effected by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, a remand in this case is required for 
compliance with pertinent provisions of the VCAA.

The Board observes that when the veteran underwent VA 
psychiatric examination in March 2002, the examiner concluded 
that it was difficult to say whether the veteran's memory 
problems were related to a motor vehicle accident he 
sustained in service because it had happened so long ago.  
While noting that the records did not support the veteran's 
assertion that he had any type of problems immediately 
following the motor vehicle accident, the examiner concluded 
that he could not make a clear assumption that the head 
trauma sustained in 1966 precipitated mental illness/memory 
problems almost 30 years later.  The examiner did not 
identify whether it was as likely as not that the reported 
head trauma sustained in service had precipitated the 
veteran's mental illness and/or memory problems in the years 
following service discharge.  This should be clarified.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for VA and non-VA health-care 
providers who have treated him for a 
psychiatric disorder at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.

2.  The RO should review the claims file 
and ensure that all notification action 
required by 38 U.S.C.A. § 5103(a) is 
completed.  In particular, the RO should 
inform the veteran that he is responsible 
for returning any releases provided by 
the RO in order to obtain any pertinent 
private treatment reports not already of 
record.  The RO should explain exactly 
what information is necessary to 
substantiate the claim on appeal.  A 
general form letter not specifically 
addressing the disability and entitlement 
at issue is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by him and which part, 
if any, VA will attempt to obtain on his 
behalf.

3.  The physician who conducted the March 
2002 psychiatric examination should be 
contacted and asked to provide an opinion 
as to whether it is as likely as not that 
any current mental illness/memory 
problems are attributable to the 
veteran's active service.  If the 
examiner cannot state for certain one way 
or the other, this should be so 
indicated.  If the physician is not 
available, another psychiatric 
examination is authorized for the purpose 
of determining the nature and etiology of 
any psychiatric disorder now present.  
The examiner is asked to provide a 
detailed opinion, with complete 
rationale, as to whether or not it is as 
likely as not that any psychiatric 
disorder identified is attributable to 
the veteran's active service.

4. The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




